DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 2/10/2021. Claims 1-2, 7-14 and 16-18 are amended. Claims 20-27 are new. Claims 1-27 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-27 have been considered but are moot in view of new grounds of rejection (see rejection below).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-8, 11-14 and 16-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau (of record) and in view of Sistanizadeh et al. (US5784683, hereinafter Sistanizadeh) and Curtis et al. (US20120278837, hereinafter Curtis).

Regarding claims 1, 7, 13, and 18-19, Lau discloses a method for providing over-the-air (OTA) content from a media system to electronic devices, comprising: 
automatically providing program listings of OTA content to the electronic devices (see Lau, at least at col 3, lines 45-57, col 4, lines 5-13, col 4, line 63 – col 5, line 10, col 7, lines 52-63, col 8, line 5 – col 9, line 22, col 9, lines 53-67, col 14, lines 8-22, col 15, lines 57-63 and related text), wherein the program listings of the OTA content are displayed in user interfaces of the electronic devices (see Lau, at least at Figs. 1-2, 8, 14 and related text), and wherein the OTA content is modulated in electronic signals that are wirelessly broadcast by a first system external to the media system (see Lau, at least at col 8, line 5 – col 9, line 22, col 11, line 3 – col 12, line 22, col 17, lien 56 – col 18, line 3), and related text), and non-OTA content is streamed over the Internet by a second system external to the media system (see Lau, at least at col 4, line 63 – col 5, line 17, col 11, lines 3 - col 12, line 22, and related text); 
receiving a user selection of particular OTA content from one of the electronic devices from the program listings of the OTA content (see Lau, at least at col 4, lines 2-42, col 22, lines 17-38, and related text); 
receiving the electronic signals containing the OTA content broadcast by the first system external to the media system using an antenna, in response to receiving the user selection of the particular OTA content (an antenna must be included to receive analog and satellite signals, see ; 
processing, using a tuner, the received electronic signals to extract the particular OTA content therefrom (see Lau, at least at col 4, lines 43-64, col 7, lines 55 – 67, col 8, lines 44-50, col 9, lines 58-67 and related text); and 
transmitting the extracted OTA content to said one of the electronic devices, for playback on a screen of said one of the electronic devices (see Lau, at least at col 22, lines 32-38 and related text).
Lau does not specifically disclose the OTA content being upconverted and broadcast, or wherein the user selection includes an indication that the particular OTA content is OTA content.
In an analogous art relating to a system for managing content, Sistanizadeh discloses OTA content that is modulated and upconverted in electronic signals that are wirelessly broadcast (see Sistanizadeh, at least at col 9, lines 5-17, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lau in view of Sistanizadeh for the advantage of better optimizing content provision.
Lau in view of Sistanizadeh does not specifically disclose wherein the user selection includes an indication that the particular OTA content is OTA content.
In an analogous art relating to a system for managing content, Curtis discloses wherein the user selection includes an indication that the particular OTA content is OTA content (see Curtis, at least at [0003], [0021], [0059]-[0061], [0073], Figs. 1, 5 and 7-8, and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lau in view of Sistanizadeh to include the 
Regarding claims 2, 8 and 14, Lau in view of Sistanizadeh and Curtis discloses automatically providing program listings of non-OTA content to the electronic devices (see Lau, at least at col 3, lines 45-57, col 4, lines 5-13, col 4, line 63 – col 5, line 38, col 7, lines 52-63, col 9, lines 53-67, col 14, lines 8-22, col 15, lines 57-63 and related text), wherein the OTA program listings and the non-OTA program listings are displayed in the user interfaces of the electronic devices (see Lau, at least at col 3, lines 45-57, col 4, lines 5-13, col 4, line 63 – col 5, line 38, col 7, lines 52-63, col 9, lines 53-67, col 14, lines 8-22, col 15, lines 57-63, Figs. 1-2, 8, 14 and related text; and see Curtis, at least at Figs. 5, 7-8, and related text); 
receiving a user selection of particular non-OTA content from said one of the electronic devices (see Lau, at least at col 4, lines 43-64, col 7, lines 55 – 67, col 8, lines 44-50, col 9, lines 58-67 and related text; and see Curtis, at least at Figs. 5, 7-8, and related text); 
downloading the particular non-OTA content from a content source accessible via the Internet (see Lau, at least at col 4, line 63 – col 5, line 38, col 11, line 63 – col 12, line 10, col 25, lines 10-24, col 26, lines 36-52 and related text; and see Curtis, at least at Figs. 5, 7-8, and related text); and 
transmitting the downloaded non-OTA content to said one of the electronic devices, for playback on the screen of said one of the electronic devices (see Lau, at least at col 22, lines 32-38, col 25, lines 10-24, col 26, lines 36-52 and related text; and see Curtis, at least at Figs. 5, 7-8, and related text).

Regarding claims 5, 11 and 16, Lau in view of Sistanizadeh and Curtis discloses wherein said one of the electronic devices is geographically distant from the antenna and tuner (see Lau, at least at col 8, lines 5-26, col 13, lines 39-59 and related text; and see Curtis, at least at Figs. 5, 7-8, and related text).
Regarding claims 6, 12 and 17, Lau in view of Sistanizadeh and Curtis discloses transmitting the extracted OTA content to a display device that is geographically proximate to the antenna and tuner, wherein said one of the electronic devices is being used as a remote control (see Lau, at least at col 9, line 52 – col 10, line 23, col 13, lines 19-38, col 14, line 52 – col 15, line 23, col 22, lines 32-38 and related text).
Regarding claims 20, 22, 24, and 26, Lau in view of Sistanizadeh and Curtis discloses wherein the OTA content and the non-OTA content are displayed in different sections of a graphical user interface of the user interfaces of the electronic devices (see Curtis, at least at figs. 5, 7-8, and related text). 
Regarding claims 21, 23, 25, and 27, Lau in view of Sistanizadeh and Curtis discloses wherein the second system external to the media system is configured to store metadata associated with the non-OTA data and the metadata indicates the non-OTA content available to be streamed to the media system (see Lau, at least at col 4, line 63 – col 5, line 17, col 11, lines 3 - col 12, line 22, and related text).




Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (of record) in view of Sistanizadeh (previously cited) and Curtis (previously cited), as applied to claims 1, 7, and 13 above, and further in view of Lamkin (of record).

In an analogous art relating to a system for providing content to a user, Lamkin discloses wherein extracted OTA content is stored in storage of an electronic device for future on-demand playback to a user (see Lamkin, at least at [0055]-[0056] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lau to include the limitations as taught by Lamkin for the advantage of providing more robust options of media use to the user.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (of record) in view of Sistanizadeh (previously cited) and Curtis (previously cited), as applied to claims 1 and 7 above, and further in view of Shoykher (of record) and Davis (of record).

Regarding claims 4 and 10, Lau in view of Sistanizadeh and Curtis discloses downloadable video on demand (VOD) content, but does not specifically disclose wherein the particular OTA content is downloadable advertising-based video on demand (AVOD) content. 
In an analogous art relating to a system for providing content to a user, Shoykher discloses OTA content that is downloadable VOD content (see Shoykher, at least at [0033], [0165] and related text). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lau in view of Sistanizadeh and Curtis to 
Lau in view of Sistanizadeh and Curtis, and further in view of Shoykher does not specifically disclose advertising-based video on demand (AVOD).
In an analogous art relating to a system for providing content to a user, Davis discloses downloadable AVOD (see Davis, at least [0044], [0062] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Lau in view of Sistanizadeh and Curtis, and further in view of Shoykher to include the limitations as taught by Davis for the advantage of providing more robust types of content and options to users.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524.  The examiner can normally be reached on M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENEA DAVIS/            Primary Examiner, Art Unit 2421